Citation Nr: 1550999	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-23 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine on an extraschedular basis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from April 1943 to March 1946. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In an October 2013 decision, the Board denied an evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine, but granted separate 10 percent ratings for radiculopathy of the right and left lower extremities.

In the same October 2013 decision, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the agency of original jurisdiction (AOJ) for further development.  However, in a July 2015 rating decision, the agency of original jurisdiction (AOJ) granted entitlement to TDIU.  Thus, that issue is no longer on appeal before the Board.  

The Veteran appealed the Board's October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Order, the Court vacated the portion of the decision adjudicating the increased rating claims and remanded the case for proceedings consistent with a Joint Motion for Remand.  

Thereafter, in a July 2014 decision, the Board denied an evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine, but granted separate 20 percent ratings for radiculopathy of the right and left lower extremities.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court vacated the decision only "to the extent that it declined to refer the issue of entitlement to an increased disability evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine to the Director, Compensation Service, for extraschedular consideration."  The Court remanded that particular issue for proceedings consistent with a Joint Motion for Remand.  

The Board notes that the Court did not vacate the portion of the Board's July 2014 decision that denied schedular evaluations for the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy.  Nor did the Joint Motion vacate or remand the portion of the decision that denied an extraschedular evaluation for bilateral lower radiculopathy.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation for his service-connected lumbar spine disability is adequate.

2.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and there is no symptomatology that can only be attributed to the combined effect of multiple service-connected conditions.  


CONCLUSION OF LAW

The criteria have not been met for referral of an increased disability rating greater than 40 percent for degenerative arthritis of the lumbar spine on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2015).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The symptoms of the Veteran's service-connected lumbar spine disability, such as pain, deformity, tenderness, muscle spasm, fatigue, loss of motion, and other factors of functional loss, have been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.   These symptoms were discussed in the earlier July 2014 Board decision.  Moreover, there are higher ratings available under the diagnostic code, but the Veteran's lumbar spine disability is not productive of such manifestations.

Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, deformity, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; deformity; instability of station; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

There are no additional symptoms associated with the Veteran's service-connected lumbar spine disability that are not addressed in the Rating Schedule.  In fact, in discussing the Veteran's 40 percent schedular rating in its July 2014 decision, the Board considered and discussed the Veteran's limitation of flexion; limitation of extension, limitation of right and left lateral flexion; pain; difficulty bending, pushing, or pulling; use of a cane to walk; and difficulty moving, sitting, and standing.  
 
In a February 2015 brief to the Court, the Veteran, through his attorney, contended that the disability picture from his lumbar spine reflects symptoms which are not adequately contemplated by the rating criteria for the lumbar spine.  These symptoms that allegedly were not contemplated included being flexed forward at the waist; almost non-existent extension; not being able to walk farther than 100 yards; not being able to stand more than a couple of minutes; the use of a cane to ambulate; significant spinal deformities (posterior pelvic tilt, kyphosis, lumbar flattening, and scoliosis); abnormal spinal curvatures; severely limited extension and rotation; and impairment of standing and walking.  See Appellant's Brief at pages 1, 8, 9, 14, 15, and 16.  

The Board finds the schedular rating criteria for the lumbar spine does adequately contemplate the symptomatology referenced in the February 2015 brief.  

The Veteran's degenerative arthritis of the lumbar spine disability has been assigned a 40 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis).  The General Rating Formula for Diseases and Injuries of the Spine initially provides: "With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  Moreover, contrary to the Veteran's contention, limitation of extension and limitation of rotation are in fact considered within the rating criteria.  Indeed, the rating criteria for both a 10 and 20 percent rating consider the "combined range of motion of the thoracolumbar spine."  Under Note (2), the combined range of motion refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation."  

In addition, the 20 percent rating criteria under the General Rating Formula for Diseases and Injuries of the Spine specifically contemplate "abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis."  

Moreover, 38 C.F.R. § 4.40 addresses normal working movements of the body, lack of coordination, deformity, and "other pathology."  

Further, 38 C.F.R. § 4.45 considers reductions in the normal excursions of movements, incoordination, impaired ability to execute skilled movements smoothly, deformity, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  38 C.F.R. § 4.59 also lists weight-bearing as a factor.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, as discussed in the prior Board decision, but the Veteran's disability is not productive of such manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  

The Veteran is currently service-connected for the following disabilities: degenerative arthritis of the lumbar spine, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  His current combined evaluation is 70 percent, and he has been granted entitlement to TDIU since December 23, 2008.

As discussed above, the Veteran's pain and functional loss have been considered in the 40 percent rating for his lumbar spine disability. The Veteran and his representative have not identified any other symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders, despite having the opportunity to do so (e.g., in the February 2015 Appellant's Brief at page 17).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Referral on an extraschedular basis under 38 C.F.R. § 3.321(b) for the issue of entitlement to an increased rating greater than 40 percent for degenerative arthritis of the lumbar spine is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


